Citation Nr: 0001836	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.  From September 1944 to April 1945, he was a 
prisoner of war of the German Government.  The appellant is 
the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

In a decision dated in November 1985, the Board previously 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant's current claim arises from 
an attempt to reopen that claim, which was denied by the RO 
in a February 1997 rating action.  A notice of disagreement 
was received with respect to that decision in April 1997, and 
a statement of the case was issued in August 1997.  A 
substantive appeal was received in February 1998.  
Thereafter, the case was forwarded to the Board and, in May 
1998, the Board remanded the matter to the RO to have the 
appellant scheduled for a hearing before a Board Member at 
the RO, pursuant to her request in her substantive appeal.  
Additional development then took place, and supplemental 
statements of the case were issued in September 1998 and 
January 1999.  In February 1999, a written statement from the 
appellant was received at the RO in which she specifically 
withdrew her request for a hearing, and asked that her "case 
be forwarded to the BVA without further delay."  In due 
course, the appellant's case was transferred to the Board in 
Washington, DC, and, under the foregoing circumstances, it is 
evident that the appellant no longer desires to have a 
hearing conducted by a Member of the Board.  Therefore, the 
Board will proceed to review the appeal based upon the 
current evidence of record.  


FINDINGS OF FACT

1.  The veteran's certificate of death reflects that he died 
in December 1984, as a consequence of metastatic carcinoma.  

2.  At the time of his death, the veteran was service 
connected for duodenal ulcer with hepatosplenomegaly, rated 
30 percent disabling.  

3.  In a November 1985 decision by the Board, the appellant 
was denied service connection for the cause of the veteran's 
death, on the basis that the evidence did not show the 
presence of carcinoma in service, or within one year after 
service, and did not show that the disease was caused by the 
veteran's service-connected disability or that his service-
connected disability caused or contributed substantially and 
materially to cause the veteran's death.  

4.  The evidence obtained since the Board's 1985 decision is 
duplicative of evidence previously considered; fails to 
demonstrate any relationship between the veteran's fatal 
carcinoma and his active military service or his service-
connected disability, or is not competent to demonstrate that 
the veteran's fatal illness was related to service or that 
his service-connected disability caused or substantially and 
materially contributed to cause his death; therefore, this 
evidence does not bear directly and substantially upon the 
specific matter under consideration and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the Board's November 1985 decision 
is not new and material, and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death may not be reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must, singly or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for malignant tumors 
may be presumed if it became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A review of the record reflects that the veteran died in 
December 1984.  His certificate of death reflects that his 
immediate cause of death was cardiorespiratory arrest, due to 
or as a consequence of metastatic carcinoma.  At the time of 
his death, service connection was in effect for duodenal 
ulcer with hepatosplenomegaly, which was rated 30 percent 
disabling.  

Shortly after the veteran's death, the appellant submitted an 
application for benefits, claiming that the veteran's death 
was due to service.  Thereafter, the RO reviewed the 
veteran's service medical records, together with postservice 
medical records and a January 1985 statement received from a 
physician who had previously treated the veteran.  The 
veteran's service medical records failed to show any 
complaints or treatment related to the condition that caused 
his death.  Similarly, the postservice medical records did 
not show the onset of the veteran's fatal adenocarcinoma, 
which apparently occurred at the site of a gastric ulcer, 
until 1981, many years after service.

Although the veteran's treating physician, Frank P. 
Dell'Aquila, MD, wrote, in a January 1985 letter, that he 
felt "there is a direct relationship between Gastritis and 
the future development of Carcinoma under certain 
circumstances," none of that evidence demonstrated any 
specific etiological relationship between the veteran's 
terminal carcinoma and his service, or his service-connected 
disability.  Moreover, there was no medical evidence showing 
that the veteran's service-connected disability had 
contributed substantially and materially to the production of 
death.  As a result, service connection for the cause of the 
veteran's death was denied by the RO, in a March 1985 rating 
decision.  The appellant was notified of this decision in a 
letter sent to her in January 1985.  She appealed that 
decision to the Board, and, as noted above, in a November 
1985 decision, the Board also denied service connection for 
the cause of the veteran's death. 

As set forth in the Introduction section of the present 
decision, the appellant now seeks to reopen her previously 
denied claim.  Because the present appeal does not arise from 
an original claim, the Board must bear in mind the important 
distinctions between an original claim and an attempt to 
reopen a previously denied claim.  Prior to our discussion of 
the evidence which has been obtained in connection with the 
appellant's current appeal, we must first note that the 
United States Court of Appeals for Veterans Claims had 
previously held that the Secretary of Veterans Affairs and, 
on appeal, the Board, were required to perform a two-step 
analysis when a claimant sought to reopen a claim based upon 
new evidence.  First, it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's to reopen her claim of 
service connection for the cause of the veteran's death, is 
that which has been submitted since the Board's decision 
addressing this matter in 1985.  

The evidence received since the Board's 1985 decision 
includes a duplicate of the January 1985 letter from Dr. 
Dell'Aquila, a subsequent, February 1997, letter from Dr. 
Dell'Aquila, and copies of records of the veteran's treatment 
in 1981, 1982, and 1984, together with statements from the 
appellant and her representative in which the contentions on 
appeal are set forth.  

Clearly, a duplicate copy of a letter, considered when the 
Board previously denied the appellant's claim in 1985, may 
not be considered new and material evidence.  Furthermore, 
the particular significance of the letter more recently 
received from Dr. Dell'Aquila in February 1997, in the 
context of the appellant's attempt to establish service 
connection for the cause of the veteran's death, is not 
apparent.  That 1997 letter addresses Dr. Dell'Aquila's 
opinion that a fatty metamorphosis of the veteran's liver 
during his lifetime, as well as the presence of bradycardia, 
may have been related to the veteran's experiences as a 
prisoner of war.  In fact, in the absence of any alcohol 
abuse in the veteran's history, as well as the absence of the 
presence of diabetes mellitus, Dr. Dell'Aquila wrote that 
"rational thinking would presume that this may have occurred 
on a malnutrition basis.  Since the patient was also a 
prisoner of war in Germany, the caloric intake at that time 
is suspect."  

With all due respect for the view of Dr. Dell'Aquila, since 
the evidence before us fails to show that either bradycardia 
or a fatty metamorphosis of the veteran's liver was 
implicated in the his death, the physician's opinion that 
such other conditions may have been related to the veteran's 
military service does not provide a basis for reopening the 
appellant's claim.  It does not bear substantially or 
directly on the specific matter under consideration.  The 
Board is not competent to reach medical determinations, or 
make medical inferences, without a solid basis in the record; 
we must consider independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Hatlestad v. Derwinski, 3 Vet.App. 213 
(1992).  Perhaps Dr. Dell'Aquila meant to imply some sort of 
relationship between those other medical disorders and the 
veteran's metastatic cancer, but this is mere speculation on 
our part.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet.App. 546, 553 (1996).

Furthermore, the veteran's medical records from 1981, 1982, 
and 1984 show the treatment and follow-up he received in 
regard to his cancer.  These records do not connect the 
veteran's military service, including his prisoner-of-war 
experience, with the onset of his terminal illness, nor do 
they demonstrate that his service-connected disability 
contributed in any way to his death.

Although the appellant and her representative have set forth 
their belief that the veteran's terminal cancer was caused by 
his service-connected disability, or that the veteran's 
service-connected disability hastened the veteran's demise, 
these are medical conclusions not supported by any of the 
medical evidence of record.  Moreover, as neither the 
appellant nor her representative is shown to possess any 
medical expertise, these contentions are not probative, and, 
as with the evidence previously described, do not provide a 
basis upon which to reopen the appellant's previously denied 
claim.  See, e.g., Voerth v. West, 13 Vet.App. 117, 120 
(1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim."); Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).

In sum, the evidence added to the file after the appellant's 
claim was last denied, in 1985, is either duplicative, is not 
competent to establish a relationship between the veteran's 
death and his service or his service-connected disability, or 
simply fails to show any relationship between the cause of 
the veteran's death and his service or his service-connected 
disability.  Therefore, this evidence is not new and 
material, and it does not appear that the Board need reach 
the sequential question of whether the claim is well 
grounded.  However, even assuming that question of well-
groundedness could be reached, we would be compelled to point 
out that that the evidence of record does not include any 
which could be construed as competent to establish a nexus, 
or link, between the veteran's death and his military 
service.  In other words, the appellant's "claim is not well 
grounded because she has failed to submit medical evidence to 
provide a nexus between any in-service injury and the 
conditions which contributed to the veteran's death."   
Bloom v. West, 12 Vet. App. 185 (1999).  The Board thus 
concludes that new and material evidence to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death not been presented.

In reaching this conclusion, the Board notes that the 
appellant has expressed her belief that consideration had not 
been given to the law and regulations by which certain 
diseases, affecting former prisoners of war, are presumed 
service connected.  She is evidently referring to the 
provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309, under which the following diseases are presumed to be 
service connected if a veteran was interned or detained as a 
prisoner of war for not less than 30 days and they become 
manifest to a degree of 10 percent or more:  

Avitaminosis.
Beriberi (including beriberi heart disease).
Chronic dysentery.
Helminthiasis.
Malnutrition (including optic atrophy associated 
with malnutrition).
Pellagra.
Any other nutritional deficiency.
Psychosis.
Any of the anxiety states.
Dysthymic disorder (or depressive neurosis).
Organic residuals of frostbite, if it is determined 
that the veteran was interned in climatic 
conditions consistent with the occurrence of 
frostbite.
Post-traumatic osteoarthritis.
Irritable bowel syndrome.
Peptic ulcer disease.
Peripheral neuropathy except where directly related 
to infectious causes.  

38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).

In our deliberations, the Board considers any and all laws 
which might be applied in favor of the veteran and/or his 
survivors.  In this case, however, we must note that the 
current medical evidence of record does not implicate any of 
the above-listed diseases as having either caused or 
contributed to the veteran's death.  Therefore, application 
of these legal provisions does not change the outcome of this 
appeal.

In view of the foregoing, although we are deeply sympathetic 
with the appellant's loss of her husband, and highly 
respectful of the veteran's heroic service during World War 
II, we find a lack of competent medical evidence to warrant a 
favorable decision as to this claim.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for the cause of the veteran's 
death, and the appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

